DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the AFCP interview, and also effectively explained/argued on p. 14-15 in the AFCP response, the amendments clarified that DCI format is tied to the latter steps in determining the transmission in time resources from the set of time resources with frequency resources from the set of frequency resources, thus overcoming the two closest prior art which are used in the Final Office Action. Updated search yield a new closest prior art, Papasakellariou (US 2022/0030567) describing scheduling transmission of PUSCH or PDSCH for low capability devices using DCI (abstract). Yet Papasakellariou, in combination with Um and Chen, fails to fulfill the language as a whole in each of independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cirik (US 2022/0007410) describing prioritization of UL signals where DCI is transmitted in scheduling PDSCH (abstract), Aiba (US 2021/0400706) describing configurations for UL transmission where PDCCH is monitored for a DCI . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner




/WARNER WONG/Primary Examiner, Art Unit 2469